Case 17-13380-JDW        Doc 85     Filed 05/18/20 Entered 05/18/20 14:26:34           Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE: Leonard McGhee, Jr.                            CASE NO. 17-13380
            Debtor(s)                                 Chapter 13
______________________________________________________________________________
                           MOTION TO REINSTATE
______________________________________________________________________________

       COME NOW the Debtor(s), Leonard McGhee, Jr., by and through counsel, and files this

Motion to Reinstate and for good cause would show:

       1.      The Debtor filed this case on September 11, 2017. This case was dismissed due to

the Debtor getting behind in the plan payments.

        2.     The Debtor has sent in the amount of $3,754.00, in order to bring the case current.

       WHEREFORE, premises considered, the debtor prays to this Honorable Court the

following:


       1.      That this Motion be received and filed and upon a hearing thereon that the debtor’s

case be reinstated and for such other and further relief as necessary.


                                                      Respectfully submitted,
                                                      /s/ Heidi S. Milam
                                                      Heidi S. Milam, Bar No. 9813
                                                      Attorney for Debtor
                                                      P.O. Box 1169
                                                      Southaven, MS 38671
                                                      (662) 349-2322
Case 17-13380-JDW        Doc 85     Filed 05/18/20 Entered 05/18/20 14:26:34            Desc Main
                                   Document      Page 2 of 2



                                      CERTIFICATE OF SERVICE

       I, Heidi S. Milam, certify that I have this day served electronically the above Motion to the
following parties:


Locke D. Barkley, Trustee
sbeasley@barkley13.com

U.S. Trustee
USTPRegion05.AB.ECF@usdoj.gov

       This the 18th   day of May, 2020.

                                                     /s/ Heidi S. Milam
                                                     Heidi S. Milam
